Citation Nr: 0019731	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  96-33 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation of service-connected 
delusional disorder, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from April 1990 to 
September 1995.  

This appeal arises from a May 1996 rating action of the 
St. Louis, Missouri, regional office (RO).  In that decision, 
the RO granted service connection for a delusional disorder 
and assigned a 30 percent rating.

In a January 1998 rating action, the RO granted a 50 percent 
evaluation for this disability.  


FINDINGS OF FACT

1.  The veteran's service-connected delusional disorder is 
manifested by slight anxiety, a flat affect, ideas of 
reference persecution; occasional auditory hallucinations, 
depression, and complaints of poor concentration, nightmares 
and panic attacks while driving. 

2.  The delusional disorder is productive of considerable 
impairment of social and industrial adaptability.  


CONCLUSION OF LAW

The schedular criteria for a rating greater than 50 percent 
for a delusional disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132 Diagnostic 
Code 9208 (1996); 38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 
9208 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's increased rating claim is well grounded.  In 
other words, the Board concludes that the veteran has 
presented a plausible claim.  38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992) (in which the United States Court of Appeals for 
Veterans Claims (Court) held that a claim for an increased 
rating is well-grounded when the veteran asserts that his or 
her service-connected disability worsened since the prior 
rating).  

The Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  There is no 
indication of any outstanding pertinent records that could be 
obtained.  The record is complete.  As sufficient data exist 
to address the merits of the veteran's increased rating 
claim, the Board concludes that the VA has adequately 
fulfilled its statutory duty to assist the veteran in the 
development of his claim.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 
1 Vet.App. 78 (1990); Littke v. Derwinski, 1 Vet.App. 90 
(1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  

Before specifically addressing the increased rating issue, 
the Board acknowledges that the schedular criteria by which 
psychiatric disabilities are rated changed during the 
pendency of the veteran's appeal.  See 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996) (effective Nov. 7, 1996) codified at 
38 C.F.R. § 4.130, Code 9411 (1999).  Therefore, adjudication 
of a claim regarding entitlement to a disability rating 
greater than 50 percent for service-connected delusional 
disorder must include consideration of both the old and the 
new criteria.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  
This rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id.  

Under the new schedular criteria, a 50 percent disability 
rating is warranted for evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (1999).  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.  

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The criteria in effect prior to those listed above provided 
for a 50 percent evaluation when the relevant symptomatology 
demonstrated considerable impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132 (1996).  A 70 percent rating 
was awarded with evidence of lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability.  Id.  A 100 percent evaluation was assigned 
when the relevant symptomatology demonstrated active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce total social and 
industrial inadaptability.  Id.  

Additionally, in cases in which the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 
100 percent schedular evaluation under the appropriate 
diagnostic code.  38 C.F.R. § 4.16(c) (1996).  

Service medical records reflect treatment for symptoms of a 
delusional disorder and major depression.  A June 1995 report 
of the Physical Evaluation Board Proceedings includes a 
diagnosis of a chronic and severe delusional disorder, 
persecutory type, which was found to result in considerable 
impairment of social and industrial adaptability and to be 
manifested by non-bizarre delusions that persons were 
treating the veteran malevolently, maligning him, and 
harassing him.  

A VA psychiatric examination was conducted in December 1995.  
At that time the veteran reported that he was living with his 
wife and four children and that he worked as a security 
guard.  After interviewing the veteran, the examiner 
diagnosed a psychotic disorder not otherwise described; 
recommended ruling out a paranoid type delusional disorder 
and a cultural-related psychotic disorder; and suggested 
psychological testing to assess the veteran's psychotic, 
personality, or mood disorder.  Additionally, the examiner 
expressed his opinion that the veteran's global assessment of 
functioning (GAF) score was approximately 80.  

Private medical records reflect pertinent treatment between 
April and July 1996.  Specifically, an April 1996 private 
psychological examination noted the veteran's complaints of 
depression, anxiety, suspiciousness and mistrust of others, 
paranoia, difficulty concentrating, and psychotic reactions.  
The diagnoses were Axis I, a delusional disorder and, on 
Axis II, a personality disorder not otherwise specified with 
schizoid, avoidant, dependent, and schizotypical features.  A 
private evaluation completed in July 1996 noted the veteran's 
complaints of a chronic delusional disorder that continues to 
interfere with his life.  The diagnosis was a chronic 
delusional disorder.

The veteran underwent an examination by the military in 
conjunction with  September 1996. At that time indicates that 
the veteran's antipsychotic medication relieved his chronic 
and acute anxiety but that he continues to experience 
problems relating to people.  In particular, he reports that, 
whenever he becomes close to people, he begins to feel 
persecuted and develops aggressive thoughts of how to defend 
himself.  He maintains that these problems prevent him from 
remaining employed for any length of time and also adversely 
affect his relationships with his children.  Mental status 
examination demonstrates that the veteran appeared anxious; 
was alert and oriented to person, place, or thing; and had 
flowing and coherent speech, fair abstractions, fair 
judgment, poor insight, cognition which was within normal 
limits, persecutory thoughts, and no homicidal or suicidal 
ideations.  

Chronic and severe delusional disorder, persecutory type, was 
diagnosed.  The veteran was found to be unable to be around 
people or to hold a long-term job.  A GAF score of 50, with 
findings consistent with considerable impairment were shown.  
In addition, the veteran's symptomatology was found to be 
stable with continued medication and therapy for at least the 
past two years.  

Subsequent medical records from a VA medical facility reflect 
periodic outpatient treatment for a delusional disorder 
between October 1996 and March 1997.

At a June 1997 hearing before a hearing officer at the RO, 
the veteran testified that he experiences bad moods if he 
does not take his medication and trouble sleeping; that he 
cannot watch television because he does not have any stamina; 
that he cannot maintain a job for any length of time because 
he has poor personal relationships with his co-workers and 
boss; that his social activities consist only of going to 
church on Sundays; that he has no friends because he does not 
trust anyone; and that he has had thoughts of harming others, 
suicidal thoughts, and auditory and visual hallucinations.  
According to the veteran's testimony, he has had six jobs in 
the approximately two years since his discharge from service.  
At the time of the June 1997 hearing, the veteran was working 
as a janitor at a poultry plant since November 1996 and 
reported no problems at this job because he did not have 
contact with other people.  The veteran testified that he 
receives outpatient treatment from a psychologist once every 
two or three months and that he does not receive inpatient 
care because he does not like it. 

In a July 1997 letter, a private physician noted that the 
veteran has been a patient at the private medical facility 
since April 1996.  Additionally, the physician explained that 
the veteran's diagnosis is a chronic delusional disorder 
which grossly interferes with all areas of his life and that 
his prognosis is very poor.  The physician also stated that 
the veteran, who is cooperative in treatment, takes 
medication for this disability.  

VA medical records reflect periodic outpatient treatment for 
the veteran's delusional disorder between during 1998 and 
1999. 

In August 1999, the veteran was accorded a VA Social and 
Industrial Survey at his home.  The examining social worker 
noted that the veteran appeared to be uneasy during the 
interview.  During the evaluation, the veteran denied any 
hospitalizations since his discharge from the military but 
noted that he has been taking medication on a regular basis.  
The veteran described regular sleep disturbance, an inability 
to retain employment for any length of time, no problems with 
his four children, and a strained relationship with his 
spouse.  The veteran also explained that he spent most of his 
day at home watching television and trying to do some 
housekeeping, including attempts to cut the grass.  He 
reported that he cannot get anything done.  The social worker 
concluded that the veteran appeared to be somewhat withdrawn 
and absent-minded, was difficult to understand, and exhibited 
dismay when discussing his past employment.  

A VA psychiatric examination was conducted in August 1999.  
At that time he reported that he has been working on and off 
for the past three years, except for a period of four to five 
months, that he was laid off from his last job in June 1999, 
that his is presently unemployed, and that he received 
unemployment benefits.  The veteran stated that he could not 
get along with others and believed that people were joking 
and talking about him.  He reported ideas of persecution, 
difficulty sleeping, a decreased libido, and poor 
concentration.  He stated that he had feelings of failure, 
difficulty communicating with others, anxiety attacks while 
driving, bad dreams and nightmares, and some depression 
secondary to his chronic under-achievement in life.  He 
indicated that he experienced increased forgetfulness and 
tension headaches when he was under pressure at work and 
could not think.  He stated that was unable to read and 
comprehend and intermittently heard voices.  

Objective findings on examination demonstrated that the 
veteran was well-nourished, well-kept, casually dressed, 
oriented to all three spheres; appeared to be slightly 
anxious but friendly and cooperative; spoke fluently, 
coherently, and sensibly.  He had a flat affect.  He admitted 
to ideas of persecution reference, occasional auditory 
hallucinations and some depression.  He had an intact memory, 
average intelligence, and intact insight and judgment.  The 
examiner provided a GAF score of 70 and diagnosed chronic 
delusional disorder of a moderate to severe in nature.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

A GAF score between 41 and 50 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, and 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score between 51 and 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  

A GAF score ranging between 61 and 70 represents some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household) but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  In addition, a GAF score 
between 71 and 80 indicates that, if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after a family 
argument).  There is no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  

To summarize, the lay statements describing the symptoms of 
the veteran's psychiatric disorder are considered to be 
competent evidence.  These statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.  

In this regard, the September 1996 military examination 
indicated the delusional order was severe with a GAF of 50.  
However, the December 1995 VA examination assigned a GAF of 
80 which is indicative of slight impairment.  Furthermore VA 
examiner who conducted the August 1999 examination described 
the veteran's chronic delusional disorder as moderate to 
severe in nature.  At the same time, the examiner provided a 
GAF score of 70, which, as the Board has discussed, 
represents some mild symptoms.  Although this evaluation 
indicated that the veteran appeared to be slightly anxious 
and had a flat affect, ideas of reference persecution, and 
occasional auditory hallucinations, the examination also 
demonstrated that he was well-nourished, well-kept, casually 
dressed, oriented to all three spheres, friendly, and 
cooperative; that he spoke fluently, coherently, and 
sensibly; and that he had intact memory, average 
intelligence, and intact insight and judgment.  

Additionally, the examination indicated that he worked on and 
off since for the prior 3 three years, except for a 4 to 5 
month period.  Although currently unemployed, he had been 
laid off from his last job.

Based on the evidence, it is the Board's judgment that the 
degree of disability resulting from the veteran's 
service-connected delusional disorder does not warrant a 
rating in excess of 50 percent under the old or revised 
rating criteria.  

In reaching this determination, the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991) 
but finds no basis for a disability rating greater than 
50 percent for the veteran's service-connected delusional 
disorder.  In addition, the 50 percent evaluation represents 
the highest rating warranted during the appeal period.  
Fenderson v. West 12 Vet. App. 119 (1999).  


ORDER

Entitlement to a disability rating greater than 50 percent 
for a service-connected delusional disorder is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

